United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2227
Issued: June 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal from an April 12, 2010 decision of
the Office of Workers’ Compensation Programs terminating his compensation and April 29,
2010 decision denying modification of the April 12, 2010 decision. The Board also has
jurisdiction over the nonmerit June 10, 2010 decision denying reconsideration. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits and nonmerit of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation for
wage-loss and medical benefits effective April 12, 2010 on the grounds that he no longer had any
residuals or disability causally related to his accepted employment-related injury; (2) whether
appellant had any continuing employment-related residuals or disability after April 12, 2010; and
(3) whether the Office properly refused to reopen his case for further review of the merits
pursuant to 5 U.S.C. § 8128(a).
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 12, 2001 appellant, then a 43-year-old rural carrier, filed a traumatic injury
claim alleging that on March 22, 2001 he ruptured a disc when he twisted his back while casing
mail. The Office accepted the claim for lumbar herniated nucleus pulposus and an August 14,
2006 recurrence of disability.
The Office referred appellant for a second opinion evaluation with Dr. Richard T.
Sheridan, a Board-certified orthopedic surgeon, to determine the nature and extent of any
remaining employment-related disability. On February 18, 2010 Dr. Sheridan, based upon a
physical examination and review of the medical evidence and statement of accepted facts,
concluded that the accepted condition of lumbar herniated nucleus pulposus had resolved. A
physical examination of the lumbar spine revealed normal sitting and standing stations and no
abnormal flexion or rotation. In concluding, Dr. Sheridan opined that appellant’s work-related
lumbar herniated nucleus pulposus had resolved and there were no residuals. He also found
appellant’s subjective complaints outweighed objective findings, that his current disability was
not employment related and that he was capable of returning to his date-of-injury position
without restrictions.
On March 8, 2010 the Office issue a notice proposing to terminate appellant’s
compensation benefits based upon Dr. Sheridan’s report.
By decision dated April 12, 2010, the Office terminated appellant’s wage-loss and
medical compensation benefits effective that day.
On April 21, 2010 appellant requested reconsideration and submitted a report from
Dr. Steven D. Green, a treating Board-certified family practitioner, in support of his request. On
March 18, 2010 Dr. Green attributed appellant’s degenerative disc disease to his employment
duties. He concluded that appellant was totally disabled from performing his usual employment
duties.
By decision dated April 29, 2010, the Office denied modification.
On May 12, 2010 appellant requested reconsideration.
He contended that his
employment duties aggravated his preexisting condition as found by his treating physicians.
By nonmerit decision dated June 10, 2010, the Office denied reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to

2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

2

the employment.3 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.5 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.6
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for lumbar herniated nucleus pulposus and paid
compensation and medical benefits. By decision dated April 12, 2010, it terminated his
compensation benefits effective that day on the basis that the weight of the medical opinion
evidence rested with Dr. Sheridan, an Office referral physician. The Office denied appellant’s
modification request on April 29, 2010. The issue is whether it has met its burden in terminating
appellant’s disability and medical compensation after April 12, 2010. The Board finds that the
Office did not meet its burden of proof to terminate his compensation benefits.
The Office referred appellant for a second opinion evaluation with Dr. Sheridan to
determine the nature and extent of his employment-related disability. In his February 16, 2010
report, Dr. Sheridan concluded that appellant’s accepted lumbar herniated nucleus pulposus had
resolved. He opined that appellant had no residuals and no physical limitations from his
accepted condition. However, the Board notes that Dr. Sheridan, in addressing causal
relationship provided no medical rationale to support his conclusory opinion regarding whether
appellant’s accepted condition had resolved. Dr. Sheridan did not explain how his examination
supported the conclusion. As noted, part of the Office’s burden of proof in terminating
compensation benefits includes furnishing rationalized medical opinion evidence. Since
Dr. Sheridan failed to provide adequate rationale in support of his conclusion that appellant’s
accepted conditions had resolved, his report is of limited probative value.7 For this reason, his
opinion is insufficient to the Office’s determination that appellant had no further condition or
disability causally related to the accepted condition.

3

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

4

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988); I.R., Docket No. 09-1229 (issued
February 24, 2010).
5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
6

Kathryn E. Demarsh, supra note 5; James F. Weikel, 54 ECAB 660 (2003); B.K., Docket No. 08-2002 (issued
June 16, 2009).
7

T.F., 58 ECAB 128 (2006) (a medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale); T.M., Docket No. 08-975 (issued February 6, 2009); see also S.D., 58 ECAB 713
(2007) (the Board has held that a medical opinion not fortified by medical rationale is of little probative value).

3

CONCLUSION
The Board finds that the Office has not met its burden of proof in terminating appellant’s
compensation and medical benefits effective April 12, 2010.8
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 10, April 29 and 12, 2010 are reversed.
Issued: June 13, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

In light of the Board’s disposition on the first issue, the second and third issues are moot.

4

